UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6939



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STANLEY ZVI FELSENBERG,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Frederick N. Smalkin, District Judge.
(CR-95-408-S, CA-97-1872-S)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Zvi Felsenberg, Appellant Pro Se. Virginia B. Evans, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and denying his motion for reconsideration. We have reviewed the

record and the district court's opinion and orders and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

United States v. Felsenberg, Nos. CR-95-408-S; CA-97-1872-S (D. Md.
June 11 and 27, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2